UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1618


FREDDIE N. RAYNOR,

                Plaintiff – Appellant,

          v.

BOB ROLLINS (Wake County);      FRED     WURTERS;    MONA   BHATTI;
DOROTHEA DIX HOSPITAL,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-cv-00296-D)


Submitted:   October 19, 2010             Decided:   October 25, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freddie N. Raynor, Appellant Pro Se.  Robert O. Crawford, III,
CRAWFORD LAW OFFICE, Raleigh, North Carolina; Lisa Granberry
Corbett, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Freddie N. Raynor appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                         On

appeal,   we    confine    our   review     to   the   issues    raised    in   the

Appellant’s brief.         See 4th Cir. R. 34(b).           Because Raynor’s

informal brief does not challenge the basis for the district

court’s disposition, Raynor has forfeited appellate review of

the court’s order.        Accordingly, we deny Raynor’s motion for a

stay and for appointment of counsel, and we affirm the district

court’s judgment.         We dispense with oral argument because the

facts   and    legal    contentions   are    adequately    presented       in   the

materials      before   the   court   and    argument    would    not     aid   the

decisional process.

                                                                          AFFIRMED




                                       2